DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Note: Non-Patent Literature Document Citation No. 2 is missing the year.  The examiner notes that the year should be 2017 and has considered this document.  The examiner has annotated the IDS Statement to reflect the year.  Also, see the examiner’s attached NPL Search for more detailed information, namely a complete citation for this document that shows the year.  

Drawings
4.       The drawing(s) filed on 12/19/2019 are accepted by the Examiner.

Status of Claims
5.       Claims 1-18 are pending in this application.  

Claim Objections
6.        Claims 14-18 are objected to because of the following informalities:
7.	Independent Claim 13, line 1 recites “A non-transitory computer readable medium”.  
Claim 14, which depends from Claim 13, further recites “The medium of claim 13”.
The examiner respectfully asks Applicant to change all instances of “The medium” to “The non-transitory computer readable medium” so that consistency is maintained.
8.	Claims 15-18, please change “The system of claim 13” to “The non-transitory computer readable medium of claim 13”.

Appropriate correction is required.

Allowable Subject Matter
9.	Claims 1-13 are allowed.

10.	Claims 14-18 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action.

11.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

11.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a method for few-shot learning of repetitive human tasks, the method comprising: performing sliding window-based temporal segmentation of sensor data for a plurality of cycles of a repetitive task, the plurality of cycles including a reference cycle and one or more operation cycles; performing motion alignment of the plurality of cycles, the motion alignment mapping portions of the plurality of cycles to corresponding portions of other of the plurality of cycles; constructing categories for each of the corresponding portions of the plurality of cycles according to the motion alignment; performing meta-training to teach a model according to data sampled from a labeled set of human motions and the categories for each of the corresponding portions, the model utilizing a bidirectional long short-term memory (LSTM) network to account for length variation between the plurality of cycles; and using the model to perform temporal segmentation on a data stream of sensor data in real time for predicting motion windows within the data stream.

Regarding Claim 2:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein the motion alignment is performed using dynamic time warping (DTW) to compute an optimal matching between discrete portions of the plurality of cycles.

Regarding Claim 3:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein the motion alignment is performed using the reference cycle as an anchor to align the one or more operation cycles.

Regarding Claim 4:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein LSTM network includes a first cell looking in a forward direction and a second cell looking in a backward direction, wherein hidden embeddings from each of the first cell and the second cell are combined to form a fixed-length output embedding.

Regarding Claim 5:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein the model is trained by: calculating a class prototype of each of the categories as a mean of embedding vectors for the category; modeling a predicted class distribution using a softmax function over a Euclidean distance between query samples and the class prototype; and learning by minimizing a negative log-probability loss regarding a true class label for the category.

Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method of claim 1, wherein the sensor data is received from a digital glove.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a system for few-shot learning of repetitive human tasks, comprising: a memory configured to store a few-shot analysis application and motion capture data including a reference cycle and a one or more operation cycles; and a processor, operatively connected to the memory, and configured to execute the few-shot analysis application to perform sliding window-based temporal segmentation of sensor data for a plurality of cycles of a repetitive task, the plurality of cycles including the reference cycle and the one or more operation cycles; perform motion alignment of the plurality of cycles, the motion alignment mapping portions of the plurality of cycles to corresponding portions of other of the plurality of cycles; construct categories for each of the corresponding portions of the plurality of cycles according to the motion alignment; perform meta-training to teach a model according to data sampled from a labeled set of human motions and the categories for each of the corresponding portions, the model utilizing a bidirectional long short-term memory (LSTM) network to account for length variation between the plurality of cycles; and use the model to perform temporal segmentation on a data stream of sensor data in real time for predicting motion windows within the data stream.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 7, wherein the motion alignment is performed using dynamic time warping (DTW) to compute an optimal matching between discrete portions of the plurality of cycles.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 7, wherein the motion alignment is performed using the reference cycle as an anchor to align the one or more operation cycles.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 7, wherein LSTM network includes a first cell looking in a forward direction and a second cell looking in a backward direction, wherein hidden embeddings from each of the first cell and the second cell are combined to form a fixed-length output embedding.

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 7, wherein the processor is further configured to execute the few-shot analysis application to train the model by operations including to: calculate a class prototype of each of the categories as a mean of embedding vectors for the category; model a predicted class distribution using a softmax function over a Euclidean distance between query samples and the class prototype; and learn by minimizing a negative log-probability loss regarding a true class label for the category.

Regarding Claim 12:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the system of claim 7, wherein the sensor data is received from a digital glove.

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a non-transitory computer readable medium comprising instructions of a few- shot analysis application that, when executed by one or more processors, cause the one or more processors to: perform sliding window-based temporal segmentation of sensor data for a plurality of cycles of a repetitive task, the plurality of cycles including a reference cycle and one or more operation cycles; perform motion alignment of the plurality of cycles, the motion alignment mapping portions of the plurality of cycles to corresponding portions of other of the plurality of cycles; construct categories for each of the corresponding portions of the plurality of cycles according to the motion alignment; perform meta-training to teach a model according to data sampled from a labeled set of human motions and the categories for each of the corresponding portions, the model utilizing a bidirectional long short-term memory (LSTM) network to account for length variation between the plurality of cycles; and use the model to perform temporal segmentation on a data stream of sensor data in real time for predicting motion windows within the data stream.

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer readable medium of claim 13, wherein the motion alignment is performed using dynamic time warping (DTW) to compute an optimal matching between discrete portions of the plurality of cycles.

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer readable medium of claim 13, wherein the motion alignment is performed using the reference cycle as an anchor to align the one or more operation cycles.

Regarding Claim 16:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer readable medium of claim 13, wherein LSTM network includes a first cell looking in a forward direction and a second cell looking in a backward direction, wherein hidden embeddings from each of the first cell and the second cell are combined to form a fixed-length output embedding.

Regarding Claim 17:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer readable medium of claim 13, wherein the medium further comprises instructions of the few-shot analysis application that, when executed by the one or more processors, cause the one or more processors to: calculate a class prototype of each of the categories as a mean of embedding vectors for the category; model a predicted class distribution using a softmax function over a Euclidean distance between query samples and the class prototype; and learn by minimizing a negative log-probability loss regarding a true class label for the category.

Regarding Claim 18:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer readable medium of claim 13. wherein the sensor data is received from a digital glove.

Conclusion
12.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

            Farivar et al. (US 2020/0234083) discloses wherein a training platform may receive data for generating synthetic models of a body part, such as a hand. The data may include information relating to a plurality of potential poses of the hand. The training platform may generate a set of synthetic models of the hand based on the information, where each synthetic model, in the set of synthetic models, representing a respective pose of the plurality of potential poses. The training platform may derive an additional set of synthetic models based on the set of synthetic models by performing one or more processing operations with respect to at least one synthetic model in the set of synthetic models, and causing the set of synthetic models and the additional set of synthetic models to be provided to a deep learning network to train the deep learning network to perform image segmentation, object recognition, or motion recognition.

            Hawkins et al. (US 9,424,512) discloses wherein a hierarchy of computing modules is configured to learn a cause of input data sensed over space and time, and is further configured to determine a cause of novel sensed input data dependent on the learned cause. At least one of the computing modules has a sequence learner module configured to associate sequences of input data received by the computing module to a set of causes previously learned in the hierarchy..

	Zhao (US 10,877,558) discloses a hand tracking system includes a wearable device configured to be worn on a user's wrist. The wearable device includes one or more transmitters, at least one receiver, and a controller. The transmitters generate an electric field that is altered by movement of a hand, fingers, and/or wrist of the user. The wearable device may also include one or more microphones that are configured to detect taps and so forth by one or more fingers of the hand. In some embodiments, the microphones are positioned such that they detect the taping my monitoring acoustic waves propagating through the tissue of the hand. The controller uses information captured by the receivers and/or the microphones and a model (e.g., machine learning model) to recognize a hand gesture.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677